Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 23, 2004, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant was 50% shareholder and manager of a children’s clothing store. When the friendship with his partner deteriorated, claimant agreed to his partner’s demands that claimant sell his shares to the partner and leave the business. Although claimant testified that the working environment was uncomfortable and that he felt forced to leave, an inability to get along with a business partner does not constitute good cause for leaving employment (see Matter of Kavaler [Commissioner of Labor], 252 AD2d 709 [1998]; Matter of Ballard [Hartnett], 176 AD2d 428, 429 [1991]). Inasmuch as substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant was disqualified from receiving benefits because he voluntarily left his employment without good cause, it will not be disturbed (see Matter of Kavaler [Commissioner of Labor], supra; Matter of Bobrow [Sweeney], 243 AD2d 795 [1997]; Matter of Ballard [Hartnett], supra).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.